March 24, 2006

Mr. A. Erin Dwyer
Figari & Davenport, L.L.P.
901 Main Street, Suite 3400
Dallas, TX 75202-3796


Mr. J. Michael Colpoys
Vial Hamilton Koch & Knox, LLP
1700 Pacific
Suite 2800
Dallas, TX 75201-4632

Mr. Charles T. Frazier Jr.
Cowles & Thompson, P.C.
901 Main Street, Suite 4000
Dallas, TX 75202-3793
Mr. Deron Lynn Wade
Hartline,  Dacus, Barger
Dreyer & Kern, L.L.P.
6688 N. Central Expwy., Suite 1000
Dallas, TX 75206

Mr. James A. McCorquodale
Vial Hamilton Koch & Knox, L.L.P.
1700 Pacific, Suite 2800
Dallas, TX 75201-4632

RE:   Case Number:  03-0987
      Court of Appeals Number:  05-02-01166-CV
      Trial Court Number:  00-10332-J

Style:      GENERAL MOTORS CORPORATION AND RAWSON-KOENIG, INC.
      v.
      HUDIBURG CHEVROLET, INC., AND HUDIBURG CHEVROLET HOLDING, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.  (Judgment is forthcoming)


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |